Citation Nr: 1638550	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-24 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

2.  Entitlement to service connection for a nerve disability of the lower extremities.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for hammertoes.

6.  Entitlement to service connection for flatfeet.

7.  Entitlement to increases in the ratings for posttraumatic stress disorder (PTSD) (currently rated 10% prior to November 4, 2014, and 30% from that date).

8.  Entitlement to an effective date prior to January 3, 2012, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to January 1972, with service in Vietnam.  His discharge certificate shows that he was awarded the Purple Heart Medal.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) in May 2011 (which denied service connection for sleep apnea, restless leg syndrome, hypertension, and a right knee disability), in March 2012 (which granted service connection for PTSD, rated 10%, effective January 3, 2012), and in November 2012 (which denied service connection for hammertoes and flatfeet).  An August 2015 rating decision subsequently increased the rating for PTSD to 30 percent effective November 4, 2014.  In May 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.


After reviewing the contentions and evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's original claim of service connection for restless leg syndrome (also claimed as lower extremity neuropathy) to encompass any nerve disability of the lower extremities, as reflected on the title page.

Although the RO reopened the Veteran's claim of service connection for a right knee disability by deciding the issue on the merits, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

[The Veteran submitted additional evidence with a waiver of RO consideration after the January 2016 supplemental statement of the case (SSOC) was issued.]

The issues of service connection for a right knee disability, on de novo review, hypertension, a nerve disability of the lower extremity, and sleep apnea are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. On the record during his May 2016 videoconference hearing, the Veteran withdrew his appeals seeking service connection for hammertoes and flatfeet, and an increased rating and earlier effective date for PTSD.

2. An unappealed May 2004 rating decision denied the Veteran  service connection for a right knee disability based essentially on finding that the Veteran was not shown to have a right knee disability.  

3.  Evidence received since the May 2004 rating decision tends to show that the Veteran currently has a right knee disability and that such disability may be related to service; relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider appeals with respect to the Veteran's claims seeking service connection for hammertoes and flatfeet, and an increased rating and earlier effective date for PTSD.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  New and material evidence has been received, and the claim of service connection for a right knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as the Veteran expressed his intent to withdraw his appeal seeking service connection for hammertoes and flatfeet, and an increased rating and earlier effective date for PTSD, and as this decision grants the remaining benefit sought by reopening the claim of service connection for a right knee disability based on receipt of new and material evidence, there is no reason to belabor the impact of the VCAA since any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Service Connection for Hammertoes and Flatfeet, and an Increased Rating and Earlier Effective Date for PTSD

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C.A. § 7104.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  38 C.F.R. § 20.204.  Withdrawal can be by the appellant or by his/her representative.  Id.

On the record during his May 2016 hearing, the Veteran withdrew his appeals seeking service connection for hammertoes and flatfeet, and an increased rating and earlier effective date for PTSD.  Accordingly, the Board finds that there remain no allegations of errors of fact or law for appellate consideration with respect to these issues. Accordingly, as the Board has no further jurisdiction to review appeals on these matters, they are dismissed.

New and Material Evidence as to a Right Knee Disability

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

A May 2004 rating decision denied the Veteran's original claim of service connection for a right knee disability based on a finding that he was not shown to have a right knee disability.  He did not appeal the decision, and it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the May 2004 rating decision included service treatment records (STRs) and service personnel records.   As this claim was previously denied based on a finding that the Veteran was not shown to have a right knee disability, for evidence to be new and material, it must relate to this unestablished fact (i.e., a diagnosis of right knee disability and an indication that such may be related to service).  

Evidence received since the May 2004 rating decision includes VA and private treatment records which show a diagnosis of a right knee disability.  Further, during his May 2016 videoconference hearing, the Veteran stated that he injured his knee after a mortar round entered his bunker and caused pieces of his kneecap to be "chipped off."  Consequently, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for a right knee disability must be reopened.   Shade, 24 Vet. App. at 110.


ORDER

The appeals seeking service connection for hammertoes and flatfeet, and an increased rating and earlier effective date for PTSD, are dismissed.

The appeal seeking to reopen a claim of service connection for a right knee disability is granted.
REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his remaining claims.  See 38 C.F.R. § 3.159.  

Service Connection for a Right Knee Disability

The Veteran claims that his right knee disability is related to an incident during military service.  During his May 2016 videoconference hearing, he stated that he injured his knee after a mortar round entered his bunker and caused pieces of his kneecap to be "chipped off."  He testified that he received a Purple Heart Medal based on this and other incidents.  An August 1971 STR confirms that the Veteran bumped his knee during service; a possible strain was diagnosed.  The Veteran testified that he first sough postservice treatment for his knee from VA in 1973 or early 1974 and that his right knee has continuously bothered him since service.

As the Veteran served in combat, he is entitled to the relaxed evidentiary requirements afforded under 38 U.S.C.A. § 1154(b).  The Board notes that he has not been afforded a VA examination in conjunction with his claim of service connection.  VA treatment records show a current diagnosis of degenerative joint disease of the right knee. Given his allegations and a documented report of an incident in service involving his right knee, an examination to secure an opinion as to whether his right knee disability is related to service is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Service Connection for Hypertension

It is not in dispute that the Veteran has hypertension.  He seeks service connection for such based on a theory that it is due to his service or is secondarily due to his service-connected PTSD.  During his May 2016 videoconference hearing, he testified that hypertension was diagnosed in approximately 1975.  In support of his secondary service connection claim, he submitted a medical article which notes that "[m]ental stress seems clearly and inextricably linked to the development and maintenance of high blood pressure."  See JL Boone, Stress and Hypertension, Prim. Care (Sept. 1991). 

Additionally, after reviewing the Veteran's claims file, the Board finds that he may alternatively establish service connection by showing that his hypertension may be related to exposure to herbicides in service.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Board is required to consider all theories of entitlement, raised either by the claimant or by the evidence, as part of the non-adversarial adjudication process).  As he served in Vietnam, he is presumed to have been exposed to herbicides in service.  Under current VA regulations, hypertension is not a presumptive disability associated with exposure to herbicides.  However, in a 2010 update, the National Academy of Sciences (NAS) concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure. See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).   

To date, the Veteran has not been afforded a VA examination in conjunction with this claim.  Accordingly, an examination to secure a medical opinion as to the medical questions presented is necessary.  See McLendon, 20 Vet. App. at 83.

Service Connection for a Nerve Disability of the Lower Extremities

The Veteran seeks service connection for a nerve disability of the lower extremities based on a theory that such is due to his service, to include exposure to Agent Orange, and secondarily due to his service-connected diabetes mellitus.  In support of this claim, he submitted a medical article which states that restless leg syndrome could be related to chronic diseases, such as diabetes, and that sleep deprivation may also aggravate or trigger symptoms in such individuals.

VA and private treatment records in December 2009, December 2012, and November 2014 show diagnoses of restless leg syndrome, Morton's neuroma/neuralgia, and peripheral neuropathy.  During  December 2012 and September 2014 VA treatment, he complained of intermittent burning in his feet.

 The Veteran was afforded a VA examination in October 2015 in which the examiner concluded that the Veteran does not now have, and has never been diagnosed with, diabetic peripheral neuropathy, while simultaneously noting symptoms attributable to diabetic peripheral neuropathy and finding that the Veteran has upper and lower extremity diabetic peripheral neuropathy.  The examiner ultimately noted that diabetic neuropathy is the minor player while lumbar and cervical radiculopathy are the major pathologies.  Because of the confusing findings contained in the examination report, a December 2015 addendum opinion was obtained.  In it, the opinion provider stated that EMG findings showed no definitive evidence of diabetic neuropathy and noted that the Veteran's complaints of numbness in the balls of his feet began prior to his diagnosis of diabetes in 2012. 

The Board notes that VA laws and regulations provide that, if a veteran was exposed to Agent Orange during service, certain listed diseases, are presumptively service-connected. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e). In addition, effective for claims such as this one pending on September 6, 2013, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy." See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013)). VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient, appear within weeks or months of exposure to an herbicide agent, and resolve within two years of the date of onset. Under the new version of the regulation, early onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id. 

The Board notes that, although the Veteran has sought entitlement to service connection for his nerve disabilities as due to Agent Orange exposure, the availability of service connection on a presumptive basis does not preclude consideration of service connection based on other theories of entitlement.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Organic diseases of the nervous system are chronic and presumed service connected if they manifest to a compensable degree within a year of separation from service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).  Moreover, establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease. 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994).

In this case, neither the October 2015 VA examination nor the December 2015 addendum opinion have adequately addressed the medical questions presented, especially in light of the Veteran's prior diagnoses of restless leg syndrome, Morton's neuroma/neuralgia, and peripheral neuropathy.  In light of the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine the nature and cause of any lower extremity nerve disability diagnosed during the pendency of this claim, and its relationship, if any, to his period of service, to include his presumed herbicide exposure, and/or his service-connected diabetes.  See McLendon, 20 Vet. App. at 79; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Further, as the article submitted shows a possible link between restless leg syndrome and sleep deprivation, the Board finds that this claim is inextricably intertwined with the Veteran's claim seeking service connection for sleep apnea.   See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Service Connection for Sleep Apnea

The Veteran seeks service connection for sleep apnea based on a theory that it is directly related to service, or alternatively, is secondary to his service-connected diabetes mellitus.  During his May 2016 videoconference hearing, he testified that he began having sleep problems at Fort Leonard Wood and that he was told during service that he was "snoring too loud to be out there."  He further testified that sleep apnea was first diagnosed in 1973 or 1974, that he had his tonsils removed postservice, and that his symptoms have gone on for about 40 years and have not gotten any better "as of right now."  Although he testified that he was treated for sleep problems during service, his STRs are silent for such treatment, diagnoses, or complaints.

In support of his secondary claim, the Veteran submitted a medical article which addresses a link between sleep apnea and alterations in glucose metabolism.  See E. Tasali, B. Mokhlesi, E. Van Cauter, Obstructive sleep apnea and type 2 diabetes: interacting epidemics, Chest (Feb. 2008).  To date, the Veteran has not been afforded a VA examination in conjunction with this claim.  Accordingly, an examination to secure a medical opinion as to the medical questions presented is necessary.  See McLendon, 20 Vet. App. at 83.

Additional Considerations

The record also suggests that the medical evidence associated with the record is incomplete.  As an initial matter, the record does not include what would be the earliest available records of private or VA treatment the Veteran received for the remaining disabilities on appeal, and they must be identified.  Specifically, the Veteran testified that he first sought postservice treatment for his right knee from the VA in 1973 or early 1974; that hypertension was diagnosed in approximately 1975; and that sleep apnea was first diagnosed in 1973 or 1974.  Additionally, VA treatment records note a right knee surgery at an unidentified private facility in October 2010, and the Veteran testified that he had a right knee replacement in September 2013.  Records of such surgeries and postoperative care are not associated with the record, and do not appear to have been sought. As such records may contain pertinent information, they should be obtained.  Further, during October 2015 VA treatment, the Veteran stated that he is followed by a private primary care physician.  As records of such treatment may contain pertinent information, the Veteran should be requested to assist in securing copies for the record.  Also, VA treatment records in September and October 2013 note that outside medical records were scanned into VISTA imaging.  As the Board does not have access to those electronic records, and because they are pertinent evidence and of record, they must be obtained, in addition to any updated records of any VA treatment the Veteran received for the disabilities on appeal.




Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for the disabilities remaining on appeal (a right knee disability, hypertension, a nerve disability of the lower extremities, and sleep apnea) since his discharge from service (records of which are not already associated with the claims file or established to be unavailable), and to provide all releases necessary for VA to obtain the complete clinical records of all such treatment or evaluation, to specifically include records pertaining to (to include any pre-surgery consultation reports), the Veteran's right knee surgeries in 2010 and 2013.  He should also be requested to specifically identify when the disabilities on appeal were first diagnosed and the diagnosing physician and/or facility, and well as the identity of his primary care physician. With his cooperation (by providing releases) the RO should obtain for the record complete clinical records of all such evaluations and treatment.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received. 

2.  The AOJ should specifically obtain for the record copies of the complete clinical records of all VA treatment the Veteran has received for the disabilities on appeal (i.e., update to the present the records of his VA treatment for left shoulder disability), to specifically include any records that were scanned into VISTA (noted above).

3.  The AOJ should thereafter arrange for the Veteran to be examined by an orthopedist to ascertain the nature and likely cause of a right knee disability. The entire record must be reviewed by the examiner in conjunction with the examination. Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Identify any right knee disability by diagnosis.

(b) Identify the likely cause of any (and each) right knee disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to the Veteran's service/was incurred therein? If the answer is no, identify the cause considered more likely.

The examiner must explain the rationale for all opinions and reasoning for all opinions and conclusions provided, with reference to supporting clinical data as appropriate.

4. The AOJ should schedule the Veteran for a VA examination to assist in determining the nature and cause of his hypertension and sleep apnea.  The Veteran's claims folder must be made available to the examiner.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following: 

(a) Is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension either began during or was otherwise caused by his military service, to include as due to exposure to herbicides in service?

In reaching this conclusion, the examiner should review the National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, which lists hypertension in the "Limited or Suggestive Evidence of Association" category of association to herbicide exposure.

(b) Is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension was either caused or aggravated (the opinion must encompass the concept of aggravation) by his service-connected PTSD? (aggravation means the disability increased in severity beyond its natural progression)

(c)  Is it at least as likely as not (a 50% or better probability) that the Veteran's sleep apnea either began during or was otherwise caused by his military service?

(d)  Is it at least as likely as not (a 50% or better probability) that the Veteran's sleep apnea was either caused or aggravated (the opinion must encompass the concept of aggravation) by his service-connected diabetes mellitus?  (aggravation means the disability increased in severity beyond its natural progression)

The examiner is asked to comment as necessary on the article submitted in support of the Veteran's claims.  The examiner must explain the rationale for all opinions and reasoning for all opinions and conclusions provided, with reference to supporting clinical data as appropriate.

5. Thereafter, the RO should arrange for the Veteran to be examined by a neurologist to determine the nature and cause of his claimed nerve disability of the lower extremity. The record, including this remand, must be reviewed by the examiner in conjunction with the examination. Upon reviewing of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Identify all nerve disabilities of the lower extremity diagnosed during the pendency of this appeal, to include restless leg syndrome, Morton's neuroma/neuralgia, and peripheral neuropathy.  As part thereof, the date of onset, as shown by pertinent manifestations and relevant complaints and history, of each disability should be noted.

(b) Is it at least as likely as not (a 50% or better probability) that any diagnosed nerve disabilities had their onset in service or are otherwise causally related to service, to include as a result of conceded exposure to herbicides in Vietnam? 

(c) Is it at least as likely as not (a 50% or better probability) that the symptoms described by the Veteran were an early manifestation of his peripheral neuropathy or were indicative of acute or subacute peripheral neuropathy or early onset peripheral neuropathy?  

(d) Is it at least as likely as not (a 50% or better probability) that any organic disease of the nervous system of the lower extremities was present within the one-year period immediately following his discharge from service in January 1972? If so, how and to what degree was any such disease manifested? 

(e) Is it at least as likely as not (a 50% or better probability) that any diagnosed nerve disability was either caused or aggravated (the opinion must address the concept of aggravation) by the Veteran's service-connected diabetes mellitus?  (aggravation means the disability increased in severity beyond its natural progression)

(f) Is it at least as likely as not (a 50% or better probability) that any diagnosed nerve disability was either caused or aggravated (the opinion must address the concept of aggravation) by the Veteran's sleep apnea?  (aggravation means the disability increased in severity beyond its natural progression)

The examiner is asked to comment as necessary on the article submitted in support of the Veteran's claim and is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions. The examiner must explain the rationale for all opinions and reasoning for all opinions and conclusions provided, with reference to supporting clinical data as appropriate.

6. The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


